EXHIBIT 10.1


 
AGREEMENT FOR PURCHASE AND SALE
 
THIS PURCHASE AGREEMENT, by and between John J. & Janet A. Boyle, Boyle Las
Olas, LLC (“Seller”), and Big Three Restaurants, Inc., John V. Whitman, Jr.,
President as (“Buyer”), The Fitzgerald Group (Broker), Michelle G. Trca, Esq.
(Escrow Agent/Closing Agent) is for the purchase of that certain real property
located at 904 East Las Olas Boulevard, Fort Lauderdale, Florida  in the County
of Broward, State of Florida, and more particularly described as follows:
 
Folio:                                 5042 11 01 0610 & 5042 11 01 0600
 
Legal Description:
COLEE HAMMOCK 1-17 B LOT 16 BLK 13 and COLEE HAMMOCK 1-17 B LOT 14 LESS N 10 FOR
ST, 15 LESS N 10 FOR ST BLK 13

 
If the property described above consists of two or more separate legal parcels,
Seller agrees to sell all of such parcels, and the term “Property” as used
herein shall refer to such combination. For performance purposes, the date of
this Agreement shall be the date when the last one of the Buyer and Seller has
signed this Agreement (“Effective Date”).
 
 
1)
TERMS AND CONDITIONS OF SALE:  Seller agrees to accept an offer containing on
the following terms and conditions of sale (such offer and its subsequent
acceptance by Buyer is hereafter referred to as the “Agreement”):

 
 
a.
PURCHASE PRICE:
$5,600,000.00

 
 
  (i) Initial deposit  $100,000.00

 
 
 
(ii) Additional deposit, to be 
made pursuant to paragraph 10 hereof.
All deposits to be held in escrow with
Escrow Agent in accordance with
Paragraph 2.
$400,000.00

 
 
  SUBTOTAL $500,000.00

                                                                
 
c.
FINANCING:

 
 
  Existing Financing: $0

 
 
  New Financing:  $0

 
 
  Seller Financing:  $0

 
 
  SUBTOTAL $0

                                                                



 
d.
CASH TO CLOSE:
$5,100,000.00

 
 
 
(subject to prorating)
 

 
 
  TOTALS  $5,600,000.00

                                                                
 
2)
DEPOSIT:  A deposit in the sum of One Hundred Thousand Dollars
($100,000.00),  shall be paid by Buyer to Escrow Agent, within Three (3) banking
days after the Effective Date, which shall be deposited, subject to collection,
in Escrow Agent’s escrow trust account which may be interest bearing.  The
Deposit (together with any additional deposit which may be made under paragraph
10 hereof) shall be held as earnest money and shall be applied as part payment
of the Purchase Price at closing or as otherwise provided herein.  It is agreed
between all parties hereto that Escrow Agent may hold the Deposit until closing
(as hereinafter defined), or until this Agreement is terminated thereto because
of the default of either party or by voluntary agreement; and if any dispute
should arise between Buyer and Seller as to the final disposition of said
Deposit, Escrow Agent may institute a suit to determine who is entitled to said
Deposit, and the cost of said action, including reasonable attorney’s fees
incurred by Escrow Agent shall be paid out of said Deposit.  If this Agreement
is voided by Buyer for any reason permitted under this Agreement, Escrow Agent
shall refund the Deposit to Buyer, and no party hereto shall have any further
rights to said Deposit.

 
 
3)
TITLE:  It is Seller’s obligation to update title to the property through the
Effective Date and to pay the cost of this update.  Accordingly, within 15 days
of the Effective Date, Seller shall deliver to Buyer, the Seller’s prior Owner’s
Title Policy of insurance, a title update and copies of all title documents
shown on the prior policy and update.  In Dade and Broward Counties, Florida,
preparation of the title commitment is the responsibility of Buyer, who is also
responsible for its cost.  All parties agree that the title insurance shall be
issued by Michelle G. Trca, Esq. at promulgated rate as established by the State
of Florida.

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
In Broward County, Florida, within 15 days of delivery to Buyer of Seller’s
title information, Buyer shall deliver a copy of the title commitment to Seller,
together with a copy of any survey Buyer may have prepared, accompanied by a
letter to Seller setting forth the items which render title unmarketable and/or
uninsurable.  Seller shall have within 5 calendar days after receipt of Buyer’s
letter, to notify Buyer in writing that either: i) Seller will at Seller’s
expense, attempt to remove the defects of title or ii) Seller is unwilling or
unable to eliminate such defects.  If Seller fails to so notify Buyer, or is
unwilling or unable to remove any such defects by the Closing Date, Buyer may
elect to terminate this Agreement and receive back the entire deposit, in which
event Buyer and Seller shall have no further obligations under this Agreement.
 
Seller shall convey, by general warranty deed, to Buyer marketable, insurable
fee simple title subject only to such exceptions as are approved by Buyer in
accordance with this Agreement.  Title shall be insurable by a standard ALTA
Owner’s Policy (Form B-1987) of title insurance, in the amount of the purchase
price, with standard exceptions.

 
 
4)
SURVEY:  Within the time allowed for delivery of title and examination thereof,
Buyer may have the property surveyed at Buyer’s expense.  If any portion of the
survey shows an encroachment which cannot be affirmatively insured to the lender
and/or buyer by utilization of a Florida Form 9 then the same shall be treated
as a defect in title.

 
 
5)
ACCEPTANCE; CLOSING DATE AND PLACE:  Unless acceptance of this Agreement is
made, by Buyer’s execution and delivery of a fully executed copy to Seller, on
or before February 15, 2013, this Agreement shall be null and void and all
deposits shall be returned to the Buyer.  This Agreement shall be closed and the
deed and possession shall be delivered on or before April 15, 2013 unless
extended by other provisions of the Agreement.  Closing shall be held at the
office of Capital Commercial Real Estate Group, Inc.

 
 
6)
DOCUMENTS; EXPENSES AT CLOSING; PRORATIONS:  Seller shall execute and deliver to
Buyer a general warranty deed to the Property, subject to those exceptions
permitted hereunder, Bill of Sale Absolute, an Owner’s Affidavit, and I.R.C.§
1445 Non-Foreign Affidavit, all in form sufficient to the title insurance agent
to remove from Buyer’s Owner’s title policy any exceptions for claims for labor
and materials, unpaid federal and state taxes, and unpaid real estate agent’s
commissions.  Seller shall pay applicable surtax and documentary stamps required
to be affixed to the deed.  Buyer shall pay the fee for recording the deed and
mortgage and shall pay for documentary stamps, and intangible tax on the
mortgage and note.  Rents, real property taxes, premiums on insurance acceptable
to Buyer, interest on any debt being assumed or taken subject to by Buyer, and
any other proratable expenses of the Property shall be prorated as of the date
of closing.  Security deposits, advance rentals, and the amount of any future
lease credits shall be credited to Buyer.

 
 
7)
TIME IS OF THE ESSENCE:  Time shall be of the essence of this Agreement.  Any
time period ending on a Saturday, Sunday or legal holiday shall extend to 5:00
p.m. of the next full business day.

 
 
8)
FINANCING CONTINGENCIES:

 
 
b.
SELLER FINANCING: Pursuant to paragraph 1c the Buyer shall execute and deliver
to the Seller at closing a Purchase Money second mortgage in the principal
amount $2,575,000.00 bearing interest at 4.5% per annum. To be repaid by making
Sixteen (16) quarterly interest only payments in the amount of $28,968.75, to
commence Ninety (90) bays after the closing and continuing on the same schedule
until the fourth anniversary when the entire principal balance and any accrued
interest shall be paid in full. Buyer reserves the right to prepay in whole or
in part at anytime without fee, penalty or premium unless payment is otherwise
restricted in this contract. Prepayment made during any quarterly period shall
not excuse the payment due the next period but shall apply to the principal only
to decrease the principal amount. The Purchase money mortgage shall contain a
due on sale clause.

 
 
9)
INSPECTION CONTINGENCIES:

 
 
9.1
BOOKS AND RECORDS:  Seller agrees to provide Buyer with item(s) listed below
within five (5) calendar days following the Effective Date:

 
 
a.
All rental agreements, leases, service contracts, insurance policies, latest tax
bill(s) and other written agreements or notices which affect the Property.

 
 
b.
The operating statements of the Property for the twenty-four (24) calendar
months immediately preceding the Effective Date hereof.

 
 
c.
For commercial properties, copies of all documents the Seller may have regarding
the financial condition, business prospects or prospective continued occupancy
of any tenant (including but not limited to financial statements, credit
reports, etc.).

 
 
d.
A complete and current rent roll, including a schedule of all tenant deposits
and fees.

 
 
e.
A written inventory of all items of Personal Property to be conveyed to Buyer at
closing.

 
 
f.
Condominium Documents

 
 
2

--------------------------------------------------------------------------------

 
 



 
Buyer shall have ten (10) calendar days following receipt thereof to review and
approve in writing each of these items.  If Buyer is not satisfied with the
results of its review of the books and records, it shall have delivered to
Seller within three (3) calendar days after the expiration of the five (5) day
review period, written notice of its intention to terminate this Agreement.  If
Buyer terminates this Agreement the entire Deposit shall be returned to Buyer
and thereupon both parties shall be released from all liabilities and
obligations hereunder.  If Buyer fails to notify Seller in writing of its
dissatisfaction within such time period, it shall be deemed that Buyer is
satisfied with the results of its review and this contingency shall be deemed
waived and the deposit shall be at risk.

 
 
9.2
PHYSICAL INSPECTION:  Buyer shall have Thirty (30) days following the Effective
Date to inspect the physical condition of the Property, including, but not
limited to the soil conditions and the presence or absence of hazardous
materials on or about the Property, and to notify the Seller in writing that
Buyer approves same.  If Buyer is not satisfied with the results of its
inspection of the Property, it shall have delivered to Seller within Three (3)
days after the expiration of the Thirty (30) day inspection period, written
notice of its intention to terminate this Agreement.  If Buyer terminates this
Agreement the entire Deposit shall be returned to Buyer and thereupon both
parties shall be released from all liabilities and obligations hereunder.  If
Buyer fails to notify seller in writing of its dissatisfaction within such time
period, it shall be deemed that Buyer is satisfied with the results of its
inspections and this contingency shall be deemed waived and the Deposit shall be
at risk.

 
 
9.3
STATE AND LOCAL LAWS:  Buyer shall have Ten (10) days following the Effective
Date to investigate State and local laws to determine whether the Property must
be brought into compliance with minimum energy conservation or safety standards
or similar retrofit requirements as a condition of sale or transfer and the cost
thereof, and to notify Seller that Buyer approves same.  If approved by Buyer,
Buyer shall comply with and pay for these requirements.  If Buyer is not
satisfied with the results of its investigation, it shall have delivered to
Seller within Three (3) days after the expiration of the Ten (10) day
investigation period, written notice of its intention to terminate this
Agreement.  If Buyer terminates this Agreement the entire Deposit shall be
returned to Buyer and thereupon both parties shall be released from all
liabilities and obligations hereunder.  If Buyer fails to notify Seller in
writing of its dissatisfaction within such time period, it shall be deemed that
Buyer is satisfied with the results of its investigation and this contingency
shall be deemed waived and the deposit shall be at risk.

 
 
9.4
ESTOPPEL CERTIFICATE CONTINGENCY (Leased Properties):  Seller shall obtain and
deliver to Buyer, Five (5) days after the last contingency set forth in
paragraph(s) 9.1 through 9.5 is removed, estoppels letters or certificates from
each or certificates from each lessee or tenant at the Property stating: a) the
date of commencement and scheduled date of termination of the lease, b) the
amount of advanced rentals or rent deposits paid to Seller, c) the amount of
monthly (or other periodic) rent paid to Seller, d) that the lease is in full
force and effect and that there have been   no modifications or amendments
thereto, or, if there have been any modifications or amendments, an explanation
of same, e) square footage (if set forth in the lease), and f) that there is no
default under the terms of the lease by lessor or lessee.  Buyer shall have
Three (3) days after receipt to disapprove in writing, the estoppel
certificates.  Buyer may only disapprove said certificates and cancel previously
undisclosed material breach of one of the leases.  Upon such disapproval, this
Agreement shall be null and void, Buyer’s entire Deposit shall be returned, and
the parties shall have no further obligations hereunder.  If, after diligent
effort is made, Seller is unable to obtain an estoppel certificate from any
tenant, Buyer agrees to accept and affidavit from Seller in lieu of any such
estoppel certificate.

 
 
9.5
Buyer and its agents, employees and servants shall, at the sole risk and
expense, have the right to go upon the Property for the purpose of surveying and
conducting site analysis, and all other necessary testing and
inspections.  Buyer shall, in performing such tests use due care and shall
indemnify Seller on account of any loss or damages to person or property
occasioned thereby.

 
 
10)
DEPOSIT INCREASE; ESCROW AGENT:  Within Thirty-five (35) days of Effective Date,
Buyer shall increase the Deposit to Five Hundred Thousand Dollars
($500,000.00).  The entire Deposit shall be credited to the purchase price at
the closing unless otherwise provided herein.  Upon removal of all inspection
contingencies, all deposits shall be transferred to and held by Escrow Agent,
who shall hold the deposits pursuant to the terms of this Agreement.  Seller and
Buyer hereby indemnify and hold harmless the Escrow Agent from and against any
and all damages, costs, and expenses arising from claims attributable to its
acting as escrow agent under this Agreement.  Escrow Agent shall be entitled to
transfer the deposits into a court of competent jurisdiction in an interpleader
action and to have its attorney’s fees and costs paid from the deposits.
 

 
 
3

--------------------------------------------------------------------------------

 
 
 
11)
PERSONAL PROPERTY:  Seller shall provide to Buyer, within Ten (10) days
following the Effective Date, a written inventory of all items of personal
property to be conveyed to Buyer in connection with the sale of the
Property.  Title to these items shall be conveyed to Buyer at close of escrow by
Bill of Sale free and clear of all encumbrances.  The price of these items shall
be included in the Purchase Price for the Property, and Buyer shall accept all
such personal property in “as is” condition.

 
 
12)
RISK OF LOSS:  Risk of loss to the Property shall be borne by Seller until
delivery of Deed of Conveyance to Buyer.  In the event that the improvements on
the Property are destroyed or materially damaged between the Effective Date of
the Agreement and the delivery of Deed of Conveyance to Buyer, Buyer shall have
the option of demanding and receiving back the entire Deposit and being released
from all obligations hereunder, or alternatively taking such improvements as
Seller can deliver.  Upon Buyer’s physical inspection and approval of the
Property, Seller shall maintain the Property through closing in the same
condition and repair as approved, reasonable wear and tear excepted.

 
 
13)
ATTORNEY REVIEW: The Buyer and Seller hereby agree that the agreement as set
forth herein is specifically and expressly contingent on both the Buyer and
Seller’s Attorney reviewing and approving this agreement in writing on or before
February 22, 2013

 
 
14)
RESTAURANT PURCHASE: The Buyer and Seller hereby agree that this Purchase and
Sales Agreement is specifically conditioned on the Buyer entering into a binding
Purchase and Sales Agreement by and between Big Three Restaurants, Inc. and the
ownership on Mango’s restaurant. If no such agreement is reached by and between
Big Three Restaurants, Inc. and Mango’s during the due diligence period, then
the Buyer may elect to terminate this agreement, receive a full refund of any
deposit tendered, and neither party shall have any further obligation hereunder.

 
 
15)
SELLER EXCHANGE:  Buyer agrees to cooperate should Seller elect to sell the
Property as part of a like-kind exchange under IRC section 1031.  Seller’s
contemplated exchange shall not impose upon Buyer any additional liability or
financial obligation, and Seller agrees to hold Buyer harmless from any
liability that might arise from such exchange.  This Agreement shall not be
subject to or contingent upon Seller’s ability to acquire a suitable exchange
property or effectuate an exchange.  In the event any exchange contemplated by
Seller should fail to occur, for whatever reason, the sale of the Property shall
nonetheless be consummated as provided herein.

 
 
16)
BUYER EXCHANGE:  Seller agrees to cooperate should Buyer elect to purchase the
Property as a part of a like-kind exchange under IRC section 1031.  Buyer’s
contemplated exchange shall not impose upon Seller any additional liability or
financial obligation, and Buyer agrees to hold Seller harmless from any
liability that might arise from such exchange.  This Agreement shall not be
subject to or contingent upon Buyer’s ability to dispose of its exchange
property or effectuate an exchange.  In the event any exchange contemplated by
Buyer should fail to occur, for whatever reason, the sale of the Property shall
nonetheless be consummated as provided herein.

 
 
17)
SELLER’S REPRESENTATIONS AND WARRANTIES:  The following are the Seller’s
representations and warranties:
NONE

 
 
18)
PROPERTY SOLD “AS IS, WHERE IS”: In consideration of the amount on the purchase
price, The Seller sells and the Buyer accepts all property covered by this
agreement, “AS IS”. Buyer understands that no warranty of any type, express or
implied, including warranty of merchantability, exists other than the warranty
of marketability of title as set forth in the statutory warranty deed to be
delivered to Buyer. Buyer shall not make any claim against the Seller or
Seller’s agents, including the broker, for any defects, known or unknown to
buyer, termite or other damages, which may exist or be discovered by Buyer or of
which Buyer is aware as of the date of this agreement. Buyer will have fully
inspected the property, both real and personal, to Buyer’s satisfaction and at
the Buyers sole and absolute expense within Thirty (30) days contract, and has
not relied upon any statement of Seller or the Brokers or agents involved in
this transaction.

 
 
19)
LIQUIDATED DAMAGES; BUYER’S DEFAULT:  Buyer and Seller agree that it would be
impracticable or extremely difficult to fix actual damages in the event of a
default by Buyer; that the amount of Buyer’s; that the amount of Buyer’s Deposit
hereunder (as same may be increased by the terms hereof) is the parties’
reasonable estimate of Seller’s damages in the event of Buyer’s default, and
that upon Buyer’s default in its purchase obligations under this agreement, not
caused by any breach by Seller, Seller shall be released from its obligations to
sell the Property and shall retain Buyer’s Deposit and make claim on any deposit
to be made, (as same may be increased by the terms hereof) as liquidated and
agreed upon damages, which shall be Seller’s sole and exclusive remedy in law or
at equity for Buyer’s default.  In the event of Seller’s breach of this
Agreement, not caused by Buyer, Buyer’s sole remedies shall be a return of his
deposits or a suit for specific performance.

 
 
4

--------------------------------------------------------------------------------

 
 
 
20)
INDEMNIFICATION:  Seller hereby indemnifies and holds, harmless the Agent from
any and all liability, damages, losses, causes of action, or other claims
(including attorneys’ fees and other defense costs) arising from or asserted in
connection with any incomplete or inaccurate information provided by Seller, or
any material information concerning the Property which Seller has failed to
disclose, or any breach of any of the representations or warranties as set forth
in this Agreement.

 
 
21)
DISCLOSURE OF REAL ESTATE LICENSURE:

 
The N/A in this transaction is a licensed real estate Agent acting as a
principal, and is associated with N/A, a licensed real estate Agent.
 
 
22)
LIMITATION OF LIABILITY:  Except for Agent’s gross negligence or willful
misconduct, Agent’s liability for any breach or negligence in its performance of
this Agreement shall be limited to the greater of $50,000 or the amount of
compensation actually received by Agent in any transaction hereunder.

 
 
23)
ATTORNEYS’ FEES:  In any litigation, arbitration or other legal proceeding which
may arise between any of the parties hereto, including Agent, the prevailing
party shall be entitled to recover its costs and expenses, including costs and
expenses of arbitration, court costs and expenses and costs and expenses
incurred on appeal, and reasonable attorneys’ fees incurred in any dispute
through arbitration and appeal of and final judgment in addition to any other
relief to which such party may be entitled.

 
 
24)
TAX WITHHOLDING:  Seller agrees to execute and deliver any instrument, affidavit
or statement, or to perform any act reasonably necessary to carry out the
provisions of the Foreign Investment in Real Property Tax Act and regulations
promulgated thereunder, as well as any similar requirements of state law.

 
 
25)
ADDENDA:  Any addendum attached hereto, and either signed or initialed by the
parties shall be deemed a part hereof.  This Agreement, including addenda, if
any, expresses the entire agreement of the parties and supersedes any and all
previous agreements between the parties with regard to the Property.  There are
no other understandings, oral or written, which in any way alter or enlarge its
terms, and there are no warranties or representations of any nature whatsoever
either express or implied, except as set forth herein.  Any future modification
of this Agreement will be effective only if it is in writing and signed by the
party to be charged.

 
 
26)
GOVERNING LAW:  This Agreement shall be governed by and construed in accordance
with the laws of the State of Florida.  Venue shall be proper in Broward County.

 
 
27)
SEVERABILITY:  In the event any term or provision of this Agreement shall be
held illegal, unenforceable or inoperative as a matter of law, the remaining
terms and provisions of this Agreement shall not be affected thereby and shall
remain in full force and effect.

 
 
28)
SUCCESSORS & ASSIGNS:  This Agreement and any addenda hereto shall be binding
upon and inure to the parties hereto and may not be assigned by any party
without the written consent of the other party.

 
 
29)
NOTICES:  All notices required or permitted hereunder shall be given to the
parties in writing (with a copy to Agent) at their respective addresses as set
forth below.

 
 
30)
RADON:  Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time.  Levels of radon that exceed federal
and state guideline have been found in buildings in Florida.  Additional
information regarding radon and radon testing may be obtained from your county
public health unit.

 
 
31)
AGENTS LIEN RIGHTS: The Florida Commercial Real Estate Sales Commission Lien Act
provides that when a broker has earned a commission by performing licensed
services under a brokerage agreement with you, the broker may claim a lien
against your net sales proceeds for the broker's commission. The broker's lien
rights under the act cannot be waived before the commission is earned.

 
 
32)
BROKERS:The Seller and Buyer hereby acknowledge that Fitzgerald Group, Inc. is
the only broker involved in this transaction and the neither the Buyer and
Seller have not contacted or engaged the services of any broker or finder and
each indemnifies and hold the other harmless for any claim for a commission
arising any broker or finder that may assert a claim. The Professional service
fee shall be 4% of the gross sales price paid. [interlined – 3.5% with initials]

 
THE PARTIES ARE ADVISED TO CONSULT THEIR RESPECTIVE ATTORNEYS WITH REGARD TO THE
LEGAL EFFECT AND VALIDITY OF THIS PURCHASE AGREEMENT.
 
 
5

--------------------------------------------------------------------------------

 
 
The undersigned Buyer hereby offers and agrees to purchase the above described
Property for the price and upon the terms and conditions herein stated.
 
This offer is made by Buyer to Seller on this 14th day of February, 2013.
 
BUYER
SELLER
John V. Whitman, Jr.
John J. Boyle
Name (Print)
Name (Print)
9085 Charles E. Limpus Road
1601 E Lake Dr.
Street Address
Street Address
Orlando, Fl 32836
Fort Lauderdale, FL 33316
City/State/ZIP
City/State/ZIP
516-375-6649
954-761-7947
Phone                            Fax
Phone                            Fax
/s/ John V. Whitman, Jr.  2/14/13
/s/  John J. Boyle 5-15-13
Sign/Date
Sign/Date
   



 
 
 
6

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------